internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case-mis no district_director manhattan 2518-dollar_figure tam-108572-04 cc psi b04 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend --------------------------------------- -------------------------------------- ------------------------------------ ----------------------------- ---------------- -------------------- --------------------- - - decedent beneficiary ---------------------------------------------------- --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- order date state x ---------------------------------------------------------------------- -------------------- - - - - ------------- - -------------------------- --------------------------- ------- ------- - - date date year year - ------------------------------------------------------ citation issue does decedent’s residuary bequest to beneficiary an individual who is a member of a religious_order and has taken a vow of poverty qualify for an estate_tax charitable deduction under sec_2055 of the internal_revenue_code tam-108572-04 conclusion decedent’s residuary bequest to beneficiary does not qualify for a deduction under sec_2055 facts order took perpetual vows vow of poverty and has been subject_to those vows at all times since that date the vow of poverty taken by beneficiary states in pertinent part decedent and beneficiary were siblings on date beneficiary as a member of i beneficiary make to god in your hands reverend mother superior in place of the most reverend archbishop the simple vows of poverty chastity and obedience for life according to the constitution of order order is a religious_organization described in sec_2055 to which bequests are deductible under sec_2055 the code of canon law provides in part sec_4 when the nature of an institute requires members to renounce their goods totally this renunciation is to be made before perpetual profession and as far as possible in a form that is valid also in civil law it shall come into effect from the day of profession the same procedure is to be followed by a perpetually professed religious who in accordance with the norms of the institute’s own law and with the permission of the supreme moderator wishes to renounce goods in whole or in part sec_5 professed religious who because of the nature of their institute totally renounce their goods lose the capacity to acquire and possess goods actions of theirs contrary to the vow of poverty are therefore invalid whatever they acquire after renunciation belongs to the institute in accordance with the institute’s own law article fourth of decedent’s will provides that if beneficiary survives decedent died testate on date a resident of state x survived by beneficiary decedent’s will had been executed on date several years after date under the terms of decedent’s will beneficiary was appointed the executrix of decedent’s estate decedent beneficiary may select whatever contents of decedent’s apartment and personal effects as beneficiary chooses any contents and personal effects not selected by beneficiary will pass to a named third party if both beneficiary and the third party predecease decedent the contents and personal effects are to be distributed in the same manner as the residuary_estate article fifth of decedent’s will states tam-108572-04 i direct that all the rest residue and remainder of my estate both real and personal_property of whatsoever kind nature and description and wheresoever the same may be situated shall be given to beneficiary if beneficiary predeceases me it shall be given to order decedent’s estate consisted primarily of securities and cash beneficiary serving in her capacity as executrix of decedent’s estate transferred title to the securities to the name of the order and transferred cash to the order the transfers to order occurred in year and year more than months after decedent’s date of death law and analysis sec_2055 provides for a deduction from the gross_estate for the value of property included in the gross_estate and transferred by the decedent during life or by will to or for_the_use_of organizations or for purposes described in sec_2055 - including under sec_2055 any corporation organized and operated exclusively for religious purposes sec_2055 in flush language further provides that for purposes of this subsection the complete termination before the date prescribed for filing of the estate_tax_return of a power to consume invade or appropriate property for the benefit of an individual before such power has been exercised by reason of the death of such individual or for any other reason shall be considered and deemed to be a qualified_disclaimer with the same full force and effect as though he had filed such qualified_disclaimer sec_20_2055-2 of the estate_tax regulations provides that in the case of a bequest devise or transfer made by a decedent dying after date the amount of the bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as a result of either i a qualified_disclaimer under sec_2518 or ii the complete termination of a power to consume invade or appropriate property for the benefit of an individual by reason of the death of such individual or for any other reason if the termination occurs within the period of time including extensions for filing the decedent’s federal estate_tax_return and before such power has been exercised sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in ' sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person tam-108572-04 under ' b the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_2518 provides that a written transfer of the transferor’s entire_interest in the property which meets the requirements of sec_2518 and and which is to a person who would have received the property had the transferor made a qualified_disclaimer shall be treated as a qualified_disclaimer under ' b of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer sec_25_2518-2 provides that in order to qualify as a qualified_disclaimer the disclaimer must be in writing and the writing must identify the interest in property disclaimed and be signed by either the disclaimant or by the disclaimant’s legal_representative in addition ' c provides that the written disclaimer must be delivered to the transferor’s legal_representative etc no later than the date which is months after the date on which the transfer creating the interest in the disclaimant is made under ' d a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer under ' d if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property eg directing the harvesting of a crop or maintenance of a home is not treated as an acceptance of such property a for purposes of this section the term disposition shall include a disposition under a will the law of state x at citation provides in pertinent part tam-108572-04 b any beneficiary of a disposition may renounce all or part of his interest provided however that a surviving joint tenant or tenant by the entirety may not renounce that portion of an interest in joint property or property held by the entirety which is allocable to amounts contributed by him to the interest in such property such renunciation shall be in writing signed and acknowledged by the person renouncing and shall be filed in the office of the clerk of the court having jurisdiction over the will or trust agreement governing the property of which the disposition would otherwise be made or the court which issued the letters of administration within nine months after the effective date of the disposition such renunciation shall be accompanied by an affidavit of the renouncing party that he has not received any compensation in money or money’s worth for such renunciation d unless the creator of the disposition has otherwise provided the filing of the renunciation as provided in this section has the same effect with respect to the renounced interest as though the renouncing person had predeceased the creator or the decedent the person making the disclaimer must in the written disclaimer instrument affirmatively and unequivocally renounce his or her right to a property interest in a manner that is not subject_to revocation or retraction estate of chamberlain v commissioner t c memo further in order to constitute a qualified_disclaimer under sec_2518 the disclaimer must satisfy the requirements of sec_2518 and in addition must be effective under applicable local law if the disclaimer is not effective under applicable local law then the property will in fact pass to the disclaimant 100_tc_42 in general a bequest to an individual that the individual is required to transfer to a religious_order pursuant to a vow of poverty in effect at the time of the decedent’s death does not qualify for an estate_tax charitable deduction under sec_2055 under these circumstances the property does not pass from the decedent to the religious_order pursuant to the terms of the testamentary instrument rather the property passes to the religious_order from the individual subject_to the vow of poverty pursuant to the contractual arrangement between the individual and the order revrul_68_459 1968_2_cb_411 revrul_55_759 1955_2_cb_607 in 33_tc_870 the decedent bequeathed shares of her residuary_estate to two children who were subject_to vows of poverty as members of religious orders at the time the will was executed the effect of the vow of poverty was to make the beneficiaries incapable of acquiring property by any means and any property acquired by the beneficiaries automatically became property of their respective order the court concluded that the decedent who knew that property given to her daughters who were subject_to the vow of poverty would pass to the orders the estate contends that beneficiary’s vow of poverty entered into on date in the instant case as was the situation presented in estate of callaghan and the tam-108572-04 nevertheless intended to transfer the property to her daughters the court noted that the clear language of the will indicated that the decedent’s intent was to benefit her children primarily and that if she had wanted to transfer the property to the orders she could have done so directly the court in concluding that the bequest didn’t qualify under sec_812 the predecessor of sec_2055 found that the decedent didn’t intend to benefit charity directly and refused to apply a constructive trust argument to the transfer see also 338_f2d_376 ct_cl 311_f2d_681 9th cir 297_f2d_36 2nd cir 60_tc_618 59_tc_361 other cases cited above under the terms of the decedent’s will the residuary_estate passed to beneficiary and not to order the residuary_estate was distributed to order pursuant to beneficiary’s obligation under the vow of poverty in accordance with the cited cases and revenue rulings the residuary bequest does not qualify for the charitable deduction under sec_2055 prior to decedent’s death constitutes a qualified_disclaimer which satisfies the requirements of sec_2518 or in the alternative constitutes a transfer treated as a disclaimer that satisfies the requirements of sec_2518 further as a result of the disclaimer beneficiary is treated as pre-deceasing decedent and consequently the disclaimed interest passes to order under the residuary clause of decedent’s will accordingly the estate concludes that the disclaimed bequest qualifies for the charitable deduction under sec_20_2055-2 specifically the vow was an irrevocable and unqualified refusal to accept the bequest that was in writing further because beneficiary is the executrix of decedent’s estate beneficiary as a practical matter received the disclaimer within the month period after decedent’s death finally beneficiary’s actions as executrix in administering decedent’s estate and transferring funds to order were the actions taken in a fiduciary capacity and thus did not constitute acceptance of the property interests or direction regarding disposition of the interests by the disclaimant however we do not believe that the vow of poverty entered into by beneficiary on date constitutes a qualified_disclaimer under sec_2518 first the vow did not satisfy the state law requirements for a valid disclaimer for example there is no indication that the instrument was filed with the appropriate probate_court as required by state law or that any other statutory procedural requirements were satisfied see citation see also estate of bennett v commissioner cited above t c pincite disclaimers renouncing certain trust interests that were defective under state law because not timely filed in court did not satisfy the requirements of sec_2518 further the vow first the estate argues that the vow satisfies the requirements of sec_2518 tam-108572-04 would not have the effect of treating beneficiary as predeceasing the decedent for inheritance purposes such that the property did not pass to beneficiary similarly the vow did not contain the specific language required to satisfy sec_2518 and sec_25_2518-2 the vow is not a written refusal to accept the property interest passing from decedent and does not describe or designate the particular property being disclaimed as required by those sections see estate of chamberlain v commissioner cited above purported renunciation that failed to designate or describe the particular property disclaimed was not a qualified_disclaimer residuary_estate to order that is treated as a qualified_disclaimer pursuant to sec_2518 transferor’s entire_interest in the property which meets the requirements of sec_2518 and and which is to a person who would have received the property had the transferor made a qualified_disclaimer shall be treated as a qualified_disclaimer sec_2518 as follows the applicable legislative_history describes the purpose for the enactment of the estate argues in the alternative that beneficiary made a transfer of the as discussed above sec_2518 provides that a written transfer of the sec_2518 requires among other conditions that the disclaimer be effective under local law to pass title without direction on the part of the person making the disclaimer as a result a disclaimer that is ineffective under local law cannot be treated as a qualified_disclaimer for purposes of the federal estate and gift_tax even if the disclaimant transfers the property to the individual who under local law would have received the property if there had been an effective disclaimer in order to provide uniform treatment among states the committee believes that where an individual transfers property to the person who would have received the property had the transferor made an effective disclaimer under local law the transfer will be treated as an effective disclaimer this legislative_history indicates that the section was intended to apply in h_r rep no pincite situations where the disclaimant could not effectively disclaim under state law but could satisfy the federal requirements under sec_2518 for example in a situation where under state law the disclaimer has to be made within months of decedent’s death rather than the month period allowed under federal_law in such a situation under sec_2518 if the transferor transfers the property more than 6_month but within months after the decedent’s death to the person who would take the property if a valid state law disclaimer had been executed and the other requirements of sec_2518 are satisfied then the transfer is treated as a qualified_disclaimer to put it another way sec_2518 applies only if the state law disclaimer was tam-108572-04 not available to the transferor at the time of the transfer or assignment sec_2518 was not intended to be used in lieu of an available state law disclaimer where state and federal_law are consistent any other interpretation of sec_2518 would make sec_2518 and b superfluous in 100_tc_42 which supports this interpretation of the application of sec_2518 the court stated sec_2518 assumes that a transfer to the beneficiary has already occurred under local law because a disqualified disclaimer did not avoid the transfer that beneficiary can still avoid the effects of the disqualified disclaimer by making a written transfer to the person who would have received the property had the beneficiary made an effective disclaimer sec_2518 should not be viewed as a catch-all provision to save defective or disqualified disclaimers but as an entirely new relief provision under which after a disclaimer has been disqualified that is the disclaimer is not valid under state law the would-be disclaimant makes an actual written transfer to the person who otherwise would have received the property had the disclaimer been valid under local law the relief of sec_2518 was designed to eliminate the gift_tax consequences for the beneficiary who had made a disclaimer that was disqualified not valid under state law and who then made an actual written transfer to another individual in this case beneficiary was never foreclosed at any time during the nine month period after the decedent’s death from making a disclaimer that would have satisfied both applicable state x law and sec_2518 accordingly sec_2518 does not apply in this case further we do not believe the transfer satisfies the requirements of sec_2518 in any event first we note that the assets were actually transferred by beneficiary to the order more than nine months after decedent’s death further even assuming beneficiary’s execution of the vow on date is viewed as the act of transfer the vow would not satisfy the requirements of sec_2518 to qualify under sec_2518 there must be a written transfer from the disclaimant to a named person who would have received the property if a legal disclaimer had been made in this case as noted above the vow does not describe or designate the particular property being disclaimed or purport to assign the property to the order 89_tc_550 rev’d on other grounds 872_f2d_84 4th cir the decedent’s estate also argues that beneficiary’s vow of poverty resulted in the termination of beneficiary’s interest in the residuary bequest this termination of her interest in the residuary_estate constitutes the termination of a power to consume invade or appropriate that is treated as a qualified_disclaimer under the flush language of sec_2055 quoted above and sec_20_2055-2 tam-108572-04 however a review of relevant case law treatises and legislative_history indicates that the flush language treating a termination of a power as a disclaimer of the power only applies to powers to consume invade or appropriate for the benefit of a noncharitable beneficiary that would cause a charitable_bequest of a remainder or similar interest to fail to qualify for a charitable deduction under sec_20_2055-2 the language does not apply to the termination of property interests within months of death see revrul_76_546 c b sec_2055 of the code and the regulations thereunder provide for death to operate as a disclaimer only with respect to a power to consume invade or appropriate property it does not apply to other interests stephens maxfield lind calfee and smith federal estate_and_gift_taxation c 8th ed congress has not elected to treat the death of one who has a property interest as a disclaimer of the interest see also lowndes kramer and mccord federal estate_and_gift_taxes 3rd ed in merchant’s national bank v commissioner 583_f2d_19 1st cir the terms of a testamentary_trust provided for income to be paid to a noncharitable beneficiary for life with the remainder to a qualified charity the income_beneficiary died ½ months after the decedent and the corpus passed to the charity the estate argued that under the sec_2055 flush language the termination of the life tenant’s income_interest prior to the due_date of the estate_tax_return is treated as if the life_tenant disclaimed the income_interest accordingly the estate argued that a charitable deduction should be allowed for the entire value of the trust corpus without reduction for the noncharitable income_interest the court determined that the flush language did not operate to treat the termination of the beneficiary’s income_interest as a disclaimer of that interest as follows our first question is whether the district_court erred in holding that the death of the life_tenant before the prescribed filing_date of the estate_tax_return operated as a disclaimer of a power to consume invade or appropriate property the issue is more specifically whether mildred's interest a simple life interest is also a power to consume t he legislative_history points to a deliberate focus on a power to consume principal in the effort to equate death to a statutory disclaimer a case involving the estate of solomon allinger had been brought to the attention of the senate_finance_committee hearings before committee on finance united_states senate 83d cong 2d sess on h_r part i the testator had left his residuary_estate to a charitable_remainder_trust subject however to a payments of net_income to his wife for her life and b a power in the trustee in its discretion to expend principal for the life_tenant the wife died within days after testator's death the problem which the executors faced was that under 320_us_256 64_sct_108 88_led_35 and union planters national bank trust co v 335_us_595 69_sct_290 93_led_259 the mere existence of a broad power to invade principal was held to render the value tam-108572-04 of a charitable_remainder so uncertain that no deduction could be allowed the curative device of what is now sec_2055 was enacted to permit the death of a beneficiary of such a power before the due_date of the estate_tax_return to have the effect of a disclaimer the estate has argued that since a mere life interest was also involved in the allinger problem sec_2055 must also refer to an interest in income as well as power to invade the principal but it neglected to tell us that the allinger executors specifically acknowledged that the charitable deduction would have to be reduced by the value of the life_estate they took issue only with the doctrine as to powers merchant’s national bank v commissioner f 2d pincite in this case beneficiary received an outright bequest of property under decedent’s will the order was entitled to the property only if beneficiary predeceased the decedent as discussed in merchant’s national bank revrul_76_546 and the treatises cited above under the sec_2055 flush language the death of the noncharitable beneficiary or other event only operates as a disclaimer with respect to powers of invasion etc that would otherwise disqualify a charitable_remainder or similar bequest the provision does not apply with respect to an outright bequest to an individual such as the residuary bequest in this case that is in the case of an outright bequest to an individual payable to charity if the individual predeceased the testator the death of the individual after the testator’s death would not be treated as a disclaimer under the flush language accordingly we do not believe that the flush language of sec_2055 applies in this situation in any event a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent -end-
